Fourth Court of Appeals
                                         San Antonio, Texas
                                               August 8, 2016

                                            No. 04-16-00140-CR

                                           Matthew David LEAL,
                                                 Appellant

                                                      v.

                                           The STATE of Texas,
                                                 Appellee

                        From the County Court at Law No. 2, Bexar County, Texas
                                        Trial Court No. 492801
                                 Honorable Jason Wolff, Judge Presiding

                                                    ORDER
              The State’s Motion for Extension of Time to File Brief has this date been received and
      filed in the above styled and numbered cause. Extension of time to file the State’s brief is this
      date GRANTED. Time is extended to August 18, 2016.

                                                            PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT



cc:              Adam Crawshaw                                  Jennifer Rossmeier
                 Law Office of Adam John Crawshaw               Bexar County Assistant District Attorney
                 625 N. Alamo St                                101 W. Nueva St.
                 San Antonio, TX 78215                          San Antonio, TX 78205